Title: To George Washington from James Gray, 18 January 1780
From: Gray, James
To: Washington, George


          
            Honored Sir
            Albany Jan’y 18th 1780
          
          With this I forward my Monthly Return for Augst, it is at so late a day I blush, Alth’o its not owing to any Neglect of mine, or my Clerks, but one of my Commissaries at the remotest distance, whose Return I was Oblig’d to send back for correction, I have not seen Mr Lyne yet, or heard any thing from Co’os.
          As the Commissaries Department is now by Resolve of Congress, put wholly under the direction of the Board of War, I shall not Trouble your Excellency with any more of my Returns, unless it would be some satisfaction to your Excellenc[y] to receive them, In which case I wish I knew your mind, as I would with great pleasure conduct Accordingly. I am with the greatest Respect, and Esteem, your Excellencys, Most Obedt, and Verry Hble Servt
          
            James Gray,Dep’y Commis’y Genl Issues,Northern Department.
          
        